Citation Nr: 0008819	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for sinusitis and allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii. 

In July 1997, following the RO's March 1997 denial of service 
connection for sinusitis, the veteran through his 
representative added the issue of service connection for 
allergic rhinitis.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran has current diagnoses of sinusitis and 
allergic rhinitis.  

2. Service medical records reflect multiple evaluations and 
treatment for symptoms of cough, chest congestion, stuffy 
nose, runny nose and eyes, hay fever, headache, foul nasal 
discharge, and sore throat, as well as chronic inflamed 
right maxillary sinus.  

3. Based on the continuity of symptoms since service, the 
veteran has presented cognizable evidence that the claim 
for service connection for sinusitis and allergic rhinitis 
is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis 
and allergic rhinitis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  See Savage, 
10 Vet. App. at 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  

The veteran asserts that sinusitis and allergic rhinitis are 
related to his military service.

The veteran has current diagnoses of sinusitis and allergic 
rhinitis.  Service medical records reflect multiple 
evaluations and treatment for symptoms of cough, chest 
congestion, stuffy nose, runny nose and eyes, hay fever, 
headache, foul nasal discharge, and sore throat, as well as a 
chronic inflamed right maxillary sinus.  

In July 1997, the veteran presented lay statements from his 
mother, spouse, and friend.  The lay statements reflect that 
the veteran did not have sinusitis prior to service, that for 
the past 12 years the veteran has had a stuffed nose, and has 
been observed blowing his nose to clear his nose passage of 
mucus and hardened mucus on numerous occasions.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  

VA treatment records dated between May 1996 and January 1999 
reflect evaluations of a "chronic nose problem", sinus 
congestion, acute sinusitis, and allergic rhinitis.  The 
symptoms included nasal, sinus and chest congestion, runny 
nose, sore throat, cough, yellowish/ green mucus, nasal 
drainage, sinus drainage, sinus pain, and stuffy nose.  

The evidence of record supports the veteran's assertions that 
he has had symptoms of a runny nose, a stuffy nose, chest 
congestion, nasal congestion, sinus drainage, and cough to 
varying degrees since service.  Based on the continuity of 
symptoms since service as evidenced by VA treatment records 
and lay statements, the veteran has presented cognizable 
evidence that the claim for service connection for sinusitis 
and allergic rhinitis is plausible.  Thus, the veteran has 
presented a well-grounded claim.  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).


ORDER

The claim of entitlement to service connection for sinusitis 
and allergic rhinitis is well grounded.  To this extent only, 
the appeal is granted.




REMAND

Because the claim of entitlement to service connection for 
sinusitis and allergic rhinitis is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board observes that the veteran's symptomatology of runny 
nose, cough, sore throat, sinus pain, and chest, nasal, and 
sinus congestion have been manifest on and off since service.  
In May 1996, the veteran reported that he worked in a dusty 
environment.  The assessment reflects viral upper respiratory 
infection, acute sinusitis, with history of possible chronic 
sinusitis.  The veteran was referred to the allergy clinic.  
The veteran underwent allergy testing in July 1996, which 
revealed that the veteran worked in a dusty environment.  The 
diagnoses following the allergy testing reflected probable 
allergic rhinitis to grasses and dust mites as supported by 
allergy skin testing and the veteran's report of perennial 
stuffiness.  A February 1997 VA entry reflects allergic 
rhinitis possible sinusitis but without constitutional 
symptoms.  A May 1997 VA entry reflects nasal congestion and 
allergic rhinitis.  

Since the clinical evidence indicates that the veteran works 
in a dusty environment, has perennial stuffiness, and the 
allergy testing implicated dust mites and grass as allergens, 
the Board is of the opinion that before the claim of service 
connection for sinusitis and allergic rhinitis can be 
adjudicated, an etiological opinion is required to determine 
the nature and extent of the sinusitis and the allergic 
rhinitis.  If possible, the symptoms of allergic rhinitis 
should be distinguished from the sinusitis.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1. The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the nature and extent of any 
sinusitis and/ or allergic rhinitis 
present.  Any studies or testing 
required to evaluate the status of the 
veteran's sinusitis and/ or allergic 
rhinitis should be performed.  The 
claims folder MUST be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to:  (a) Comment 
on the status of the veteran's ears, 
nose, throat, and sinuses; (b) If 
possible, distinguish any symptoms 
that may be attributed to the 
sinusitis and allergic rhinitis 
separately; (c) After a review of the 
service medical records and the VA 
clinical records dated from May 1996 
to December 1998 to include the July 
1996 allergy testing, the examiner is 
asked to opine whether it is at least 
as likely as not that sinusitis, if 
present had its onset in service, and 
in the alternative, whether it is at 
least as likely as not that allergic 
rhinitis had its onset in service.  
The rationale for all opinions 
expressed should be provided and 
should be based on the evidence of 
record.  

2. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issue of entitlement 
to service connection for sinusitis 
and allergic rhinitis.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case containing the 
evidence and the law and regulations 
pertinent to his claim and given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
- 8 -


- 7 -


